DETAILED ACTION
Status of Claims
1.	This is a Non-final office action in response to communication received on September 04, 2021. Claim 11 is canceled. Claims 3-4 and 6-10 are amended. Claim 12 is new. Claims 1-10 and 12 are pending and examined herein.
Claim Rejections - 35 USC § 112
 CLAIM INTERPRETATION 
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by 	functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
	(C) the term “means” or “step” or the generic placeholder is not modified by 	sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: an event plan acquirer configured to acquire, a target condition acquirer configured to acquire, a planner configured to predict in claim 1; a programmatic planning acquirer configured to acquire, a first predictor configured to use, and a second predictor configured to use in claim 3, a budget acquirer configured to acquire in claim 4, a learner configured to use in claim 8, and a difference detector configured to execute  in claim 10.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1-10 and 12 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	As per claims 1 and 12, they recite "the target period" however there is an antecedent basis issue. Did the Applicant mean to recite "the future target period"? Appropriate correction is required.
	As per claims 2-10, they are rejected for failing to cure the above noted deficiency with respect to claim 1. Appropriate corrections are required.
	Additionally, per claim 12, it recites in the preamble "A method executed by a computer" and the body of the claim is silent as to where the computer implementation takes place, accordingly the claim is indefinite as the Examiner was unable to ascertain metes and bounds of computer implementation, i.e. where does the computer implementation take place as it pertains to the body of the claim (see Ex parte Langemyr - an informative Board of Appeals decision)? Appropriate correction is required.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-10 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Next using the 2019 Revised Patent Subject Matter Eligibility Guidances (hereinafter 2019 PEG) the rejection as follows has been applied.
	Under step 1, per MPEP 2106.03, claims 1-10 are an apparatus e.g. planning device; and claim 12 is a method. Thus, each claim 1-10 and 12, on its face, is directed to one of the statutory categories (i.e., useful process, machine, manufacture, or composition of matter) of 35 U.S.C. §101. 
	Under Step 2A Prong One, per MPEP 2106.04, prong one asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement."
	Next, per 2019 PEG, to determine whether a claim recites an abstract idea in Prong One, examiners are now to: (I) Identify the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (II) determine whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 PEG. If the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I, analysis should proceed to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
(I) Abstract recitation, note recitation that is not underlined or non-underlined recitation, as per claims 1-10 and 12 is as follows: 
1. A planning device for creating a programmatic advertising delivery plan related to a target advertising campaign, the planning device comprising: an event plan acquirer configured to acquire event planning information, the event planning information being planning information on an external event in a future target period, the external event being an event of which implementation is plannable in advance, of which implementation or notification of the implementation affects results of programmatic advertising, and which is different from programmatic advertising delivery; a target condition acquirer configured to acquire target condition information indicating a target condition, the target condition being a condition related to results of the programmatic advertising in the target period; and a planner configured to predict the results of the programmatic advertising in the target period based on the event planning information, the programmatic advertising delivery plan in the target period, and a prescribed prediction model, and create the programmatic advertising delivery plan in the target period so that the predicted results approach results indicated in the target condition information, the prediction model being a model for predicting the results of the programmatic advertising based on the event planning information and the programmatic advertising delivery plan.  
2. The planning device according to claim 1, wherein the event planning information includes at least one of: information on a reserved advertising delivery plan; planning information on a press release for goods or services related to the advertising campaign; planning information on an exhibition for the goods or services; and information indicating a broadcast schedule or a delivery schedule of a program of a contents output device that outputs contents.  
3.  The planning device according to claim 1, further comprising: a programmatic planning acquirer configured to acquire the programmatic advertising delivery plan in the target period, wherein the prediction model comprises a first prediction model and a second prediction model, the first prediction model being a model that enables prediction of results of the external event based on the event planning information, and the second prediction model being a model that enables prediction of the results of the programmatic advertising based on the results of the external event and the programmatic advertising delivery plan, wherein the planner comprises: a first predictor configured to use the first prediction model to predict the results of the external event in the target period based on the event planning information; a second predictor configured to use the second prediction model to predict the results of the programmatic advertising in the target period based on the results of the external event in the target period predicted by the first predictor and the programmatic advertising delivery plan in the target period; and a planning processor configured to change the programmatic advertising delivery plan in the target period so that the results of the programmatic advertising in the target period predicted by the second predictor approach the results indicated in the target condition information.  
4.  The planning device according to claim 1, further comprising: a budget acquirer configured to acquire information on a budget amount related to programmatic advertising delivery in the target period, wherein the planner creates the programmatic advertising delivery plan in the target period based on the budget amount.  
5. The planning device according to claim 4, wherein the planner creates the delivery plan such that a total programmatic advertising cost in an entire campaign period of the advertising campaign is the budget amount at an end of the campaign period.  
6.  The planning device according to claim 4, wherein the information on the budget amount includes information on a budget amount in each of multiple periods obtained by dividing the target period, wherein the planner creates the delivery plan such that programmatic advertising costs in each of the multiple periods are the budget amount in the corresponding period.  
7.  The planning device according to claim 1, wherein the planner creates the delivery plan such that programmatic advertising costs in a first period are greater or smaller than programmatic advertising costs in a second period, the first period being a portion of the target period during which the external event is implemented or the results of the external event are equal to or greater than a first threshold, the second period being a portion of the target period during which the external event is not implemented or the results of the external event are equal to or smaller than a second threshold, the second threshold being equal to or smaller than the first threshold.  
8.  The planning device according to claim 1, further comprising: a learner configured to use learning data to learn the prediction model, wherein the learning data includes the past event planning information, the past programmatic advertising delivery plan, and the past results of the programmatic advertising.  
9.  The planning device according to claim 1, further comprising: a filter configured to execute a filtering process on the event planning information acquired by the event plan acquirer, wherein the filtering process is a process to extract the event planning information which affects results of specific programmatic advertising from the event planning information acquired by the event plan acquirer.  
10.  The planning device according to claim 1, further comprising: a difference detector configured to execute a difference detection process on the event planning information acquired by the event plan acquirer, the difference detection process being a process to detect a difference between the event planning information acquired by the event plan acquirer and the already acquired event planning information, and an update processor configured to use the difference detected by the difference detector to update the prediction model.  
12. A method executed by a computer, the method being a method for creating a programmatic advertising delivery plan related to a target advertising campaign, the method comprising: acquiring event planning information; acquiring target condition information indicating a target condition; and creating the delivery plan, the event planning information being planning information on an external event in a future target period, the external event being an event of which implementation is plannable in advance, of which implementation or notification of the implementation affects results of programmatic advertising, and which is different from programmatic advertising delivery, the target condition being a condition related to results of the programmatic advertising in the target period, the creating the delivery plan comprising predicting the results of the programmatic advertising in the target period based on the event planning information, the programmatic advertising delivery plan in the target period, and a prescribed prediction model, and creating the programmatic advertising delivery plan in the target period so that the predicted results approach results indicated in the target condition information, and the prediction model being a model for predicting the results of the programmatic advertising based on the event planning information and the programmatic advertising delivery plan.  
	Further, the underlined recitation represents additional elements which are evaluated further under step 2A prong two and step 2B analysis.
	(II) Thus, based on the foregoing abstract recitation, the claims recite an abstract idea or scheme or plan of carrying out an advertising campaign that has target condition(s) and which accounts for affects of external event in predicting results of advertising campaign and creating ad delivery plan to meet the target condition which is certain methods of organizing human activity and mathematical concepts. 
	The phrase "Certain methods of organizing human activity" applies to fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). Further, see MPEP 2106.04(a)(2) II. A-C.
	The phrase "Mathematical concepts" applies to mathematical relationships, mathematical formulas or equations, mathematical calculations, for instance note recitation of one or more models per claims 1, 3, 8, 10, and 12. Further, see MPEP 2106.04(a)(2) I. A-C.
	Therefore, the identified limitations fall within the subject matter groupings of abstract ideas enumerated in Section I of 2019 PEG, thus analysis now proceeds to Prong Two in order to evaluate whether the claim integrates the abstract idea into a practical application.
	Under Step 2A Prong Two, per MPEP 2106.04, prong two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).
	Next, per 2019 PEG, Prong Two represents a change from prior guidance. The analysis under Prong Two is the same for all claims reciting a judicial exception, whether the exception is an abstract idea, a law of nature, or a natural phenomenon. Examiners evaluate integration into a practical application by: (I) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (II) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit.
	Accordingly, the examiner will evaluate whether the claims recite one or more additional element(s) that integrate the exception into a practical application of that exception by considering them both individually and as a whole. 
	The claim elements in addition to the abstract recitation, i.e. additional elements, as recited in claims 1-10 and 12 at least are as noted above via underlining, which would be readily apparent to a person having ordinary skill in the art (hereinafter PHOSITA), as generic computing elements. The additional elements are simply utilized as generic tools to implement the abstract idea or plan as "apply it" instructions (see MPEP 2106.05(f)). The additional elements are generic as they are described at a high level of generality, see at least as-filed Figs. 1-3 and their associated disclosure; and spec. paras. [0030]-[0036], [0050], [0069], [0073]-[0080], and [0190]-[0193]. Further, the claims appear to be implementing a commercial solution to a commercial problem of selecting and delivering ads, see at least as-filed spec. para. [0002]-[0006]. The processor executing the "apply it" instruction is further connected to one or more device(s) and/or entities merely sending/receiving data over a network, note receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014). Captured or acquired data is considered insignificant extra solution activity (see MPEP 2106.05(g)). Further, the processor  analyzes acquired and/or extracted information to carry out predictive analysis based on event planning, ad delivery plan, and a prescribed model. Thus, the process is similar to collecting information, analyzing it (using one or more models), and displaying certain results of the collection and analysis (Electric Power Group) - certain result here is the ad delivery plan (Int. Ventures v. Cap One Bank ‘382 patent). The abstract idea is intended to be merely carried out in a technical environment such as network based communication environment e.g. Internet for collecting data via a network and analyzing data via a generic processor to provide ad plan, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (see MPEP 2106.05(h)).
	Accordingly, viewed as a whole, these additional claim element(s) do not provide any additional element that integrates the abstract idea (prong one), into a practical application (prong two) upon considering the additional elements both individually and as a combination or as a whole as they fail to provide: an additional element that reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; or an additional element that implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; or an additional element that effects a transformation or reduction of a particular article to a different state or thing; or an additional element that applies or uses the judicial exception, again, in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception as explained above.
	Thus, the abstract idea of carrying out an advertising campaign that has target condition(s) and which accounts for affects of external event in predicting results of advertising campaign and creating ad delivery plan to meet the target condition (prong one) is not integrated into a practical application upon consideration of the additional element(s) both individually and as a combination (prong two).
	Therefore, under step 2A, the claims are directed to the abstract idea, and require further analysis under Step 2B.
	Under step 2B, per MPEP 2106.05, as it applies to claims 1-10 and 12, the Examiner will evaluate whether the foregoing additional elements analyzed under prong two, when considered both individually and as a whole  provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). The abstract idea of carrying out an advertising campaign that has target condition(s) and which accounts for affects of external event in predicting results of advertising campaign and creating ad delivery plan to meet the target condition - has not been applied in an eligible manner. The claim elements in addition to the abstract idea are simply being utilized as generic tools to execute "apply it" instructions as they are described at a high level of generality. Additionally, the abstract idea is intended to be merely carried out in a technical environment, however fail to contain meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment (Id. or note step 2A prong two).
	Regarding, insignificant solution activity such as data gathering or post solution activity such as displaying on interface, the Examiner relies on court cases and publications that demonstrate that such a way to gather data and display information is indeed well-understood, routine, or conventional in the industry or art, at least note as follows:
	(i) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) [similarly here event information and ad plan is received and evaluated]; 

	(ii) (a) electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014), (b) Berkheimer v. HP, Inc., 881 F.3d 1360, 125 USPQ2d 1649 (Fed. Cir. 2018), in which the patentee claimed methods for parsing and evaluating data using a computer processing system. The Federal Circuit determined that these claims were directed to mental processes of parsing and comparing data, because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes. 881 F.3d at 1366, 125 USPQ2d at 1652-53, (c) Patent No.: US 6,272,495 [PCT Pub. Date 10/29/1998] note "The text object is produced by an examination of the free-format data by applying natural language processing techniques, such as parsing, which is known in the prior art. Such language processing techniques have been applied to "clean" or "scrub" databases and large and complex software systems have been applied. In each case in the prior art, however, the natural language processing has been applied to analyse the data to enable the creation of new database fields.", (d) Pub. No.: US 2011/0060645 [0090] note "The external content may be identified based on criteria including the nature of the content that can be processed. For example, content from a selectable domain may include all content that is operable to be processed by a means of semantic analysis (including approaches such as natural language processing of unstructured text, named entity extraction, mapping to linked data through open standards for semantic representation, and many other approaches that are well known in the art)."; and (e) Patent No.: US 9,418,375 [Filed: 01/29/2016] note "Product recommendation program 122 determines product categorization, product characterization, product attributes, and identifies similar products using one or more known methods such as extracting information from embedded metadata, tags, using NLP, deep linguistic processing, or other known information extraction techniques to collect data used to classify and characterize the product to be rated." [similarly here event planning information is acquired and/or extracted]; and

	(iii) Affinity v DirecTV - "The court rejected the argument that the computer components recited in the claims constituted an “inventive concept.” It held that the claims added “only generic computer components such as an ‘interface,’ ‘network,’ and ‘database,’” and that “recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.” Id. at 1324-25 (citations omitted). The court noted that nothing in the asserted claims purported to improve the functioning of the computer itself or “effect an improvement in any other technology or technical field.” Mortgage Grader, 811 F.3d at 1325 (quoting Alice, 134 S. Ct. at 2359)." [similarly here generic device/computer  based evaluation of abstract parameters is to be carried out using one or more models so that an ad deliver plan can be formulated that meets one or more target conditions or objectives].

	Therefore the claims here fail to contain any additional element(s) or combination of additional elements that can be considered as significantly more and the claims are rejected under 35 U.S.C. 101 for lacking eligible subject matter.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless— 
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for 	patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
	Claims 1-5, 9-10, and 12 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Lewis et al. (Pub. No.: US 2012/0191529) referred to hereinafter as Lewis.
As per claims 1 and 12, Lewis discloses
- as per claim 1, a planning device for creating a programmatic advertising delivery plan related to a target advertising campaign, the planning device comprising: 
- as per claim 12, a method executed by a computer, the method being a method for creating a programmatic advertising delivery plan related to a target advertising campaign, the method comprising:
- as per claim limitations of claims 1 and 12,
(a)  Lewis discloses an event plan acquirer configured to acquire event planning information, the event planning information being planning information on an external event in a future target period (see [0037]), the external event being an event of which implementation is plannable in advance, of which implementation or notification of the implementation affects results of programmatic advertising, and which is different from programmatic advertising delivery (see [0035]-[0038]); 
(b)  Lewis discloses a target condition acquirer configured to acquire target condition information indicating a target condition, the target condition being a condition related to results of the programmatic advertising in the target period (see [0025]-[0028]; [0043]); and 
(c)  Lewis discloses a planner configured to predict the results of the programmatic advertising in the target period based on the event planning information, the programmatic advertising delivery plan in the target period, and a prescribed prediction model (see [0054]-[0057]), and create the programmatic advertising delivery plan in the target period so that the predicted results approach results indicated in the target condition information, the prediction model being a model for predicting the results of the programmatic advertising based on the event planning information and the programmatic advertising delivery plan (see [0025]-[0028]; [0039]; [0055]-[0057]).  
	As per claim 2, Lewis discloses the claim limitations of claim 1. Lewis discloses wherein the event planning information includes at least one of: information on a reserved advertising delivery plan; planning information on a press release for goods or services related to the advertising campaign; planning information on an exhibition for the goods or services; and information indicating a broadcast schedule or a delivery schedule of a program of a contents output device that outputs contents (see [0046]-[0053]).  
	As per claim 3, Lewis discloses the claim limitations of claim 1. Lewis discloses further comprising: a programmatic planning acquirer configured to acquire the programmatic advertising delivery plan in the target period, wherein the prediction model comprises a first prediction model and a second prediction model, the first prediction model being a model that enables prediction of results of the external event based on the event planning information (see [0046]-[0054]), and the second prediction model being a model that enables prediction of the results of the programmatic advertising based on the results of the external event and the programmatic advertising delivery plan (see [0055]-[0057]), wherein the planner comprises: a first predictor configured to use the first prediction model to predict the results of the external event in the target period based on the event planning information (see [0046]-[0054]); a second predictor configured to use the second prediction model to predict the results of the programmatic advertising in the target period based on the results of the external event in the target period predicted by the first predictor and the programmatic advertising delivery plan in the target period (see [0055]-[0057]); and a planning processor configured to change the programmatic advertising delivery plan in the target period so that the results of the programmatic advertising in the target period predicted by the second predictor approach the results indicated in the target condition information (see [0056]-[0057]).  
	As per claim 4, Lewis discloses the claim limitations of claim 1. Lewis discloses further comprising: a budget acquirer configured to acquire information on a budget amount related to programmatic advertising delivery in the target period, wherein the planner creates the programmatic advertising delivery plan in the target period based on the budget amount (see [0026]; [0028]; [0057]).  
	As per claim 5, Lewis discloses the claim limitations of claim 4. Lewis discloses wherein the planner creates the delivery plan such that a total programmatic advertising cost in an entire campaign period of the advertising campaign is the budget amount at an end of the campaign period (see [0026]; [0028]; [0055]-[0057]).  
	As per claim 9, Lewis discloses the claim limitations of claim 1. Lewis discloses further comprising: a filter configured to execute a filtering process on the event planning information acquired by the event plan acquirer, wherein the filtering process is a process to extract the event planning information which affects results of specific programmatic advertising from the event planning information acquired by the event plan acquirer (see [0037]-[0039]).  
	As per claim 10, Lewis discloses the claim limitations of claim 1. Lewis discloses further comprising: a difference detector configured to execute a difference detection process on the event planning information acquired by the event plan acquirer, the difference detection process being a process to detect a difference between the event planning information acquired by the event plan acquirer and the already acquired event planning information, and an update processor configured to use the difference detected by the difference detector to update the prediction model (see [0037]-[0039]; [0054]; [0057]).  
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 		nonobviousness.
	Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lewis, in view of Cavander et al. (Pub. No.: US 2015/0317670) referred to hereinafter as Cavander.
	As per claim 6, Lewis discloses the claim limitations of claim 4. Lewis suggests, see, however Lewis expressly does not teach wherein the information on the budget amount includes information on a budget amount in each of multiple periods obtained by dividing the target period, wherein the planner creates the delivery plan such that programmatic advertising costs in each of the multiple periods are the budget amount in the corresponding period. Cavander teaches wherein the information on the budget amount includes information on a budget amount in each of multiple periods obtained by dividing the target period, wherein the planner creates the delivery plan such that programmatic advertising costs in each of the multiple periods are the budget amount in the corresponding period (see [0021] "As used herein, the term “marketing plan” includes a scheduled allocation of a marketing budget to one or more different types of media (e.g., print, television, online, etc.) across one or more different dimensions (e.g., brands, local markets, marketing campaigns and time frames). For example, the marketing plan may allocate a certain percentage or fixed dollar amount of the budget toward print advertising, and another percentage or dollar amount to social media. In some cases, the marketing plan can be used in conjunction with, or to determine, other considerations, such as a flighting schedule, where the allocation of the budget is coordinated with the time sequence in which the budget is to be spent (e.g., 30% of the budget in the first month of a campaign, 50% of the budget in the second month, and 20% of the budget in the third month)."; [0030] "In some embodiments, response factors for a particular business outcome may be modeled using advertising variables and other external factors or causal variables. For example, sales revenue may depend on the allocation of marketing resources to television media and search engine media along with other related external factors, such as the economy, distribution, pricing, awareness (e.g., number of followers on Twitter or friends on Facebook), page views of Facebook or other websites, and so on. The backend platform can collect, analyze, and incorporate data for each of these external factors into a cross-media attribution model to provide additional information regarding the true impact of marketing resource allocations on business outcomes."; [0044]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to split or divide the target period in multiple periods such that budget can be allocated in varying manner for each of the periods of the target period such that a business outcome can be achieved through different marketing or advertising resource allocation strategies, see at least Cavander [0021] and [0044].
	As per claim 7, Lewis discloses the claim limitations of claim 1. Lewis teaches  wherein the planner creates the delivery plan such that programmatic advertising costs […] (see [0039]; [0057]).
	Lewis suggests, see [0025]-[0028]; [0044]; [0055]-[0057], however Lewis expressly does not teach […] in a first period are greater or smaller than programmatic advertising costs in a second period, the first period being a portion of the target period during which the external event is implemented or the results of the external event are equal to or greater than a first threshold the second period being a portion of the target period during which the external event is not implemented or the results of the external event are equal to or smaller than a second threshold, the second threshold being equal to or smaller than the first threshold. Cavender teaches […] in a first period are greater or smaller than programmatic advertising costs in a second period, the first period being a portion of the target period during which the external event is implemented or the results of the external event are equal to or greater than a first threshold the second period being a portion of the target period during which the external event is not implemented or the results of the external event are equal to or smaller than a second threshold, the second threshold being equal to or smaller than the first threshold  (see [0021] "As used herein, the term “marketing plan” includes a scheduled allocation of a marketing budget to one or more different types of media (e.g., print, television, online, etc.) across one or more different dimensions (e.g., brands, local markets, marketing campaigns and time frames). For example, the marketing plan may allocate a certain percentage or fixed dollar amount of the budget toward print advertising, and another percentage or dollar amount to social media. In some cases, the marketing plan can be used in conjunction with, or to determine, other considerations, such as a flighting schedule, where the allocation of the budget is coordinated with the time sequence in which the budget is to be spent (e.g., 30% of the budget in the first month of a campaign, 50% of the budget in the second month, and 20% of the budget in the third month)."; [0030] "In some embodiments, response factors for a particular business outcome may be modeled using advertising variables and other external factors or causal variables. For example, sales revenue may depend on the allocation of marketing resources to television media and search engine media along with other related external factors, such as the economy, distribution, pricing, awareness (e.g., number of followers on Twitter or friends on Facebook), page views of Facebook or other websites, and so on. The backend platform can collect, analyze, and incorporate data for each of these external factors into a cross-media attribution model to provide additional information regarding the true impact of marketing resource allocations on business outcomes."; [0044]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to split or divide the target period in multiple periods such that budget can be allocated in varying manner for each of the periods of the target period such that a business outcome can be achieved through different marketing or advertising resource allocation strategies, see at least Cavander [0021] and [0044].
	As per claim 8, Lewis discloses the claim limitations of claim 1. Lewis teaches further comprising: a learner configured to use learning data to learn the prediction model, wherein the learning data includes the past event planning information […] (see [0055]-[0057]).
	Lewis suggests analyzing impact on viewership due to external event during an ad campaign, see [0041]-[0044], however Lewis expressly does not teach […] the past programmatic advertising delivery plan, and the past results of the programmatic advertising. Cavander teaches […] the past programmatic advertising delivery plan, and the past results of the programmatic advertising (see [0017] note "the term "response factor" represents any measure of the effectiveness of a marketing activity. Such effectiveness may be measured, for example, as the marginal profit or loss ( e.g., adjusted revenue less actual cost) obtained from any given marketing element, or performance measures of other aspects of the marketing elements ( e.g., the profit or loss of a campaigns, one or more touchpoints, a time period, a target audience, etc.). The response factor can be used as part of an analysis of the historical performance of any marketing activity or group of activities for future decision making ( e.g., where the decision making process is implemented in a computer). For instance, if the response factor indicates a particular marketing effort has led to a financial loss under certain conditions (e.g., marketing channel, time, audience, etc.), the decision maker may decide to abandon a strategy involving similar conditions, or to modify the strategy in a particular way so as to prospectively improve the response factor for related future marketing activities. The response factor can be used for any purpose where the effectiveness of a certain marketing activity or set of marketing activities is relevant, such as for generating or updating a predictive model that is used at least in part for generating a marketing plan"; [0018]).  
	Therefore it would be obvious to a PHOSITA before the effective filling date of the invention to modify Lewis's foregoing suggestion in view of Cavander's foregoing teachings with motivation to evaluate past advertisement distribution and outcome related data to improve future marketing response, for instance by updating a predictive model, see at least Cavander [0017].
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and all the references on PTO-892 Notice of Reference Cited should be duly noted by the Applicant as they can be subsequently used during prosecution, at least note the following:
	i. US20130246180A1 see [0142] note "inventory is known just one day in advance, but campaigns generally are booked days, weeks, or months in advance. Campaigns are frequently timed to match external events such as sales or movie releases, so predictability can be important. The Audio Ads IMS 1300 deals with these competing factors by forecasting inventory. Currently, a simple exponential smoothing method is used to forecast inventory many months in advance. In other embodiments, the method accounts for trends or seasonality. Alternatively, different forecasting models are applied on a station by station basis"; and 
	ii. 2006/0253291 see [0087] "the method of ContactPoint navigation of any one of (2) to (13), wherein the communication budget is a share of a total communication budget for an entire campaign period, for each of a number of planned periods into which the entire campaign period is divided"; [0088] "wherein the communication budget is determined to be distributed among the phases such that as the planned period is closer to the beginning of the campaign period, a larger share of the budget is allocated to an early phase of a purchase process, while a smaller share of the budget is allocated to a later phase of the purchase process, or such that as the planned period is closer to the end of the campaign period, a smaller share of the budget is allocated to an early phase of a purchase process, while a larger share of the budget is allocated to a later phase".
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPEN PATEL whose telephone number is (571)272-6519.  The examiner can normally be reached on Monday-Friday - 8:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDI KAMBIZ can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIPEN M PATEL/Primary Examiner, Art Unit 3688